PER CURIAM
The state seeks reconsideration of our opinion in this case, Dept. of Human Services v. L. G., 251 Or App 1, 281 P3d 681 (2012), in which we held that there was no basis for jurisdiction over L. The juvenile court took jurisdiction over L, finding that mother had been subjected to domestic violence by L’s father, which presented a threat of harm to L. The court further found that mother had failed to obtain regular and adequate medical care for L’s sibling, J, “and has a pattern of not meeting [J’s] medical needs,” which posed a risk of harm to L. We held that the bases for jurisdiction alleged in the petition, and on which the juvenile court had determined that it had jurisdiction over L, no longer exist. Id. at 5. We said:
“In particular, there is no evidence that mother is subject to harm from father, who no longer has a relationship with mother or with L. Accordingly, there is no current threat of harm to L based on exposure to domestic violence.”
Id. The state contends in its petition for reconsideration that our opinion overlooked as a separate basis for jurisdiction the juvenile court’s finding of a continuing risk of harm to L arising from mother’s past failure to provide L’s sibling, J, with needed medical care. We allow reconsideration and conclude explicitly that there is no evidence that mother’s past medical neglect of J poses a current risk of harm to L.
Reconsideration allowed; former opinion adhered to as modified.